UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-2137


DAVID C. CORSON,

                Plaintiff - Appellant,

          v.

PAUL A. MATTOX, JR., Secretary of Transportation, WV
Department of Transportation; ROGER PROPST, Superintendent
of Schools, Calhoun County Board of Education,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:09-cv-00065-IMK-JSK)


Submitted:   January 18, 2011             Decided:   January 25, 2011


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David C. Corson, Appellant Pro Se.     David Lee Wyant, BAILEY &
WYANT, PLLC, Wheeling, West Virginia; Jeffery D. Taylor, ROSE
PADDEN & PETTY, LC, Fairmont, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               David    C.   Corson   appeals   the     district   court’s    order

accepting the recommendation of the magistrate judge and denying

relief    on    his     42   U.S.C.   § 1983   (2006)    complaint   and   related

claims.        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district       court.        Corson v.   Mattox,   No.    1:09-cv-00065-IMK-JSK

(N.D.W. Va. Sept. 29, 2010).               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                          2